FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA RIVERA-MARQUEZ,                            No. 10-73446

               Petitioner,                       Agency No. A099-345-582

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Maria Rivera-Marquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion by denying Rivera-Marquez’s motion to

reopen on the ground that it was time- and number-barred, see 8 C.F.R.

§ 1003.2(c)(2), and she did not establish changed country conditions in Mexico in

order to qualify for an exception to the filing limitations, see Toufighi, 538 F.3d at

996.

       We lack jurisdiction to review the BIA’s refusal to reopen Rivera-Marquez’s

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-73446